ORDER

PER CURIAM.
Defendant appeals from conviction of first degree murder, assault in the first degree and two counts of armed criminal action. He was sentenced to life imprisonment without the possibility of probation or parole on the murder conviction and three concurrent terms of seven years on the assault and armed criminal action convictions. This appeal is consolidated with an appeal from the denial of his Rule 29.15 motion for post-conviction relief.
The judgments of conviction are affirmed. Rule 30.25(b). The denial of post-conviction relief is affirmed. Rule 84.16(b).